Citation Nr: 1024582	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1979 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated January 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

The Veteran was scheduled for a Travel Board personal hearing in 
September 2009 in San Diego, California.  The Veteran did not 
appear at the scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends that he suffers from personality disorders, 
to include paranoid personality disorder.  In December 1981, the 
Veteran's service treatment records show a diagnosis of paranoid 
personality disorder with superimposed paranoid disorder, or 
paranoid schizophrenia.  In February 1982, a service treatment 
record shows a diagnosis of paranoid personality disorder, 
severe.  Congenital or developmental defects, refractive error of 
the eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2009).  

Service connection may be granted for diseases (but not defects) 
of congenital, developmental or familial origin if the evidence 
as a whole establishes that the conditions in question were 
incurred or aggravated during service.  VAOPGCPREC 82-90.  With 
regard to congenital or developmental defects, service connection 
may not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a personality 
disorder may be service connected.  See VAOPGCPREC 82-90; 38 
C.F.R. § 4.127 (2009).

The record reflects that there may be outstanding VA medical 
records which may be pertinent to the claim on appeal.  The 
Veteran contended he received post-service VA treatment in 1999 
at the VA Hospital in Charleston, South Carolina.  No such 
records are in the claims file, nor is there indication in the 
file noting the records are unavailable.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should seek to obtain any records 
of treatment from the VA Hospital in Charleston, South Carolina, 
specifically from the year 1999, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) regarding requests for records 
from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should obtain any outstanding 
VA medical records which may be pertinent to 
the claim on appeal from the VA Hospital in 
Charleston, South Carolina, specifically from 
the year 1999, and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) if the 
records are unavailable.

3.  The RO/AMC should schedule the Veteran 
for a VA mental disorders examination to 
determine whether he has a psychiatric 
disorder that was superimposed on his 
personality disorder during service.

4.  Thereafter, the RO/AMC should 
readjudicate the claim of service connection 
for an acquired psychiatric disorder, to 
include paranoid personality disorder, in 
light of the additional evidence obtained.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

